

115 HR 4994 IH: Energy Sovereignty Act
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4994IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2018Mr. Perry introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal section 115 of the Clean Air Act.
	
 1.Short titleThis Act may be cited as the Energy Sovereignty Act. 2.Repeal (a)In generalSection 115 of the Clean Air Act (42 U.S.C. 7415) is repealed.
 (b)Conforming amendmentSection 110(a)(2)(D)(ii) of the Clean Air Act (42 U.S.C. 7410(a)(2)(D)(ii)) is amended by striking sections 126 and 115 (relating to interstate and international pollution abatement) and inserting section 126 (relating to interstate pollution abatement). 